Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Nissan North America, Inc., Appellant                  Appeal from the 126th District Court of
                                                        Travis County, Texas (Tr. Ct. No. D-1-GN-
 No. 06-19-00007-CV         v.                          17-004072). Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 Texas Department of Motor Vehicles, et al.,            Stevens participating.
 Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Nissan North America, Inc., pay all costs of this appeal.




                                                       RENDERED NOVEMBER 22, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk